Citation Nr: 0946259	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-26 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss prior to June 27, 2009.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss from June 27, 2009.

3.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active guard/reserve service in the Air 
National Guard from May 1981 to July 2001.  He also had more 
than 6 months of other active service, and more than 6 years 
of inactive service, prior to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In May 2009, the Board remanded the case 
for additional development.

While the case was in remand status, the Appeals Management 
Center (AMC) increased the rating to 10 percent (from zero 
percent) for bilateral hearing loss by way of an October 2009 
rating decision.  The 10 percent rating was made effective as 
of June 27, 2009.  Because less than the maximum available 
benefit for a schedular rating was awarded and because the 
increase was not granted effective from one year before the 
claim for an increase was filed, the claim remains before the 
Board.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, 
the Board will address whether the Veteran is entitled to a 
compensable evaluation for bilateral hearing loss prior to 
June 27, 2009, and whether he is entitled to an evaluation in 
excess of 10 percent for bilateral hearing loss from June 27, 
2009.


FINDINGS OF FACT

1.  Prior to June 27, 2009, audiological evaluation reflects 
that the Veteran's bilateral hearing loss was manifested by 
no worse than level II hearing impairment in the right ear 
and level I hearing impairment in the left ear.

2.  From June 27, 2009, audiological evaluation reflects that 
the Veteran's bilateral hearing loss has been manifested by 
no worse than level V hearing impairment in both ears.

3.  The Veteran experiences recurrent bilateral tinnitus; he 
has been assigned a rating of 10 percent, the maximum 
schedular rating available under 38 C.F.R. § 4.87 (Diagnostic 
Code 6260).


CONCLUSIONS OF LAW

1.  Prior to June 27, 2009, the criteria for a compensable 
rating for service-connected bilateral hearing loss were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2009).

2.  Effective from October 20, 2008, the criteria for a 20 
percent rating for service-connected bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.3, 4.7, 4.85, 
4.86, Diagnostic Code 6100 (2009).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus, to 
include separate 10 percent ratings for each ear.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through October 2005, September 2006, and May 2009 notice 
letters, the Veteran and his representative were notified of 
the information and evidence needed to substantiate the 
Veteran's claims for an increased ratings.  The Veteran was 
told that the evidence needed to show that his disabilities 
had increased in severity.  The September 2006 and May 2009 
letters provided the Veteran with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the Veteran's claims, the claims 
were properly re-adjudicated in October 2009, which followed 
the adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the October 2005, September 2006, 
and May 2009 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the Veteran was notified that VA was 
responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  
Additionally, the notice letters asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his disabilities.  Consequently, a remand of the 
increased rating claims for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file.  He 
has not identified any medical records relevant to hearing 
loss or tinnitus.  In November 2005 and June 2009, the 
Veteran was provided VA examinations in connection with his 
claims, the reports of which are of record.  The examination 
reports contain sufficient evidence by which to evaluate the 
Veteran's disabilities in the context of the rating criteria.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II. Analysis

The Veteran asserts that his service-connected bilateral 
hearing loss and tinnitus have become more disabling.  He 
contends that higher ratings are warranted.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that consideration of 
the appropriateness of a staged rating is required.  See 
Hart, 21 Vet. App. at 509-10.  In regards to the Veteran's 
hearing loss claim, a staged rating was created by the AMC.

A. Bilateral Hearing Loss

The assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing 
loss are determined in accordance with the findings obtained 
on audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable (zero percent) to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests (Maryland CNC), together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The 
rating criteria establish eleven auditory acuity levels 
designated from I to XI.  As set forth in the regulations, 
Tables VI, VIa, and VII are used to calculate the rating to 
be assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100) 
(2009).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2009).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).  In view of the 
examination results detailed below, these provisions are not 
applicable during any period of the claims process.

A VA audiological examination was afforded to the Veteran in 
November 2005.  The examiner diagnosed the Veteran with 
bilateral sensorineural hearing loss.  The examination 
results documented a puretone threshold average of 56.25 for 
the right ear and 50 for the left ear.  The Maryland CNC 
speech recognition score was 88 percent for the right ear and 
92 percent for the left ear.  Based on those results with the 
utilization of Table VI, the Veteran had level II hearing 
impairment in the right ear and level I hearing impairment in 
the left ear.  Applying the results to Table VII, a zero 
percent disability rating is warranted for bilateral hearing 
loss based on the November 2005 VA examination.  See 
38 C.F.R. § 4.85 (Diagnostic Code 6100).  Thus, the 
examination results do not provide a basis for the assignment 
of a compensable rating.  No other audiological records or 
reports exist prior to June 27, 2009 that contain sufficient 
evidence by which to evaluate the Veteran's disability.  The 
November 2005 examination report contains the best evidence 
by which to rate the Veteran's hearing loss during this 
rating stage.  Therefore, a compensable rating is not 
warranted prior to June 27, 2009.

Pursuant to the Board's March 2009 remand, the Veteran 
underwent further VA audiological examination in June 2009.  
A diagnosis of bilateral sensorineural hearing loss was 
provided.  At that time, examination results documented a 
puretone threshold average of 62.50 for the right ear and 
57.50 for the left ear.  The Maryland CNC speech recognition 
score was 68 percent for the right ear and 72 percent for the 
left ear.  Based on those results with the utilization of 
Table VI, the Veteran had level V hearing impairment in the 
right ear.  When the average for the left ear is rounded up 
to 58, the Veteran also had level V hearing impairment for 
the left ear.  Applying the results to Table VII, a 20 
percent disability rating is warranted for bilateral hearing 
loss based on the June 2009 VA examination.  See 38 C.F.R. 
§ 4.85 (Diagnostic Code 6100).  Accordingly, a 20 percent 
rating is warranted for service-connected bilateral hearing 
loss from June 27, 2009-when the evidence shows that the 
Veteran's hearing loss worsened in both ears.

The Board has considered the Veteran's written contentions 
with regard to the claim, as well as statements from his 
friend R.B.  The Veteran states that he has to turn up the 
volume on devices to hear and ask people to repeat 
themselves.  Additionally, he has a harder time hearing 
people in public as a result of background noise.  R.B. has 
witnessed these same effects.  As noted previously, VA 
evaluates hearing loss by mechanically applying the rating 
criteria to certified test results.  Thus, the statements 
from the Veteran and R.B. do not provide a basis for 
assigning a higher schedular rating for bilateral hearing 
loss at any point during the pendency of the claim.  It is 
apparent though, that their contentions that the Veteran's 
hearing loss has worsened are supported by the results of the 
June 2009 examination.

B. Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260.  Under that 
diagnostic code, a maximum schedular rating of 10 percent is 
assigned for recurrent tinnitus.  Note 2 following the 
diagnostic code states "assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head."  38 C.F.R. § 4.87 
(Diagnostic Code 6260).

The evidence reflects that the Veteran experiences recurrent 
bilateral tinnitus.  He has been assigned a 10 percent rating 
throughout the pendency of the claim.  Because 10 percent is 
the highest schedular rating allowed for tinnitus, there is 
no legal basis for the assignment of a higher schedular 
rating.  

The Board notes that the assignment of separate 10 percent 
ratings for each ear is also not permissible.  According to 
Note 2, only a single evaluation for recurrent tinnitus is 
allowable.  The United States Court of Appeals for the 
Federal Circuit affirmed VA's longstanding interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, regardless of whether the tinnitus was 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006) (addressing previous versions of Diagnostic 
Code 6260).  Consequently, the claim for an increased 
schedular rating for tinnitus must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim based on a lack of legal merit).

C. Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's hearing loss or 
tinnitus has reflected so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  Notably, the VA examination reports describe the 
effects of the Veteran's hearing impairment on his daily 
life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
It was noted by the examiners that the Veteran has difficulty 
hearing and understanding conversations and speech clearly.  
Such effects do not take the Veteran's case outside the norm 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  
The symptoms of his disabilities have been accurately 
reflected by the schedular criteria.  Without sufficient 
evidence reflecting that the Veteran's disability picture is 
not contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the claim 
for a compensable rating for bilateral hearing loss prior to 
June 27, 2009, and the claim for a rating in excess of 10 
percent for tinnitus, must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against higher ratings for 
these two issues, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  However, the Board 
finds that the Veteran is entitled to an evaluation in excess 
of 10 percent for bilateral hearing loss from June 27, 2009-
20 percent, but no higher.




ORDER

Prior to June 27, 2009, a compensable evaluation for 
bilateral hearing loss is denied.

A 20 percent rating for bilateral hearing loss is granted, 
effective June 27, 2009, subject to the laws and regulations 
governing the payment of monetary awards.

An increased rating for tinnitus is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


